     Case 3:17-cv-30119-KAR Document 141 Filed 10/15/18 Page 1 of 59



                             United States District Court
                              District of Massachusetts
ROLANDO PENATE
                            PLAINTIFF,                                CIVIL ACTION NO.:
                                                                      3:17-CV-30119-KAR
               v.

ANNE KACZMAREK, KRIS FOSTER, RANDALL
RAVITZ, JOSEPH BALLOU, ROBERT IRWIN,
RANDY THOMAS, SONJA FARAK, SHARON
SALEM, JAMES HANCHETT, JULIE NASSIF,
LINDA HAN, STEVEN KENT, JOHN
WADLEGGER, GREGG BIGDA, EDWARD
KALISH, and CITY OF SPRINGFIELD,
                       DEFENDANTS
________________________________________________________________________

             ANSWER OF THE DEFENDANT CITY OF SPRINGFIELD
                      TO PLAINTIFF’S COMPLAINT

       NOW COMES the above-named Defendant, City of Springfield and responds to

each and every allegation contained in the plaintiff’s complaint as follows:

                          PARTIES and Introductory Paragraph

1.     The introductory paragraph of the complaint is not numbered and contains

       legal/factual statements that necessitate no response. To the extent that this

       section of Plaintiff’s Complaint contains allegations against the Defendant, the

       Defendant denies the allegations and calls upon Plaintiff to prove same. As to the

       allegations set forth in paragraph 1 of the complaint, identiying the Plaintiff, the

       Defendant is without sufficient information on which to form a belief as to the

       truth of the allegations contained in paragraph 1 of Plaintiff’s Complaint and

       therefore denies same.

2.     The Defendant is without sufficient information on which to form a belief as to

       the truth of the allegations contained in paragraph 2 of Plaintiff’s Complaint and



                                             1
      Case 3:17-cv-30119-KAR Document 141 Filed 10/15/18 Page 2 of 59



        therefore denies same.

3.      The Defendant is without sufficient information on which to form a belief as to

        the truth of the allegations contained in paragraph 3 of Plaintiff’s Complaint and

        therefore denies same.

4.      The Defendant is without sufficient information on which to form a belief as to

        the truth of the allegations contained in paragraph 4 of Plaintiff’s Complaint and

        therefore denies same.

5.      The Defendant is without sufficient information on which to form a belief as to

        the truth of the allegations contained in paragraph 5 of Plaintiff’s Complaint and

        therefore denies same.

6.      The Defendant is without sufficient information on which to form a belief as to

        the truth of the allegations contained in paragraph 6 of Plaintiff’s Complaint and

        therefore denies same.

7.      The Defendant is without sufficient information on which to form a belief as to

        the truth of the allegations contained in paragraph 7 of Plaintiff’s Complaint and

        therefore denies same.

8.      The Defendant is without sufficient information on which to form a belief as to

        the truth of the allegations contained in paragraph 8 of Plaintiff’s Complaint and

        therefore denies same.

9.      The Defendant is without sufficient information on which to form a belief as to

        the truth of the allegations contained in paragraph 9 of Plaintiff’s Complaint and

        therefore denies same.

10.     The Defendant is without sufficient information on which to form a belief as to




                                            2
      Case 3:17-cv-30119-KAR Document 141 Filed 10/15/18 Page 3 of 59



        the truth of the allegations contained in paragraph 10 of Plaintiff’s Complaint and

        therefore denies same.

11.     The Defendant is without sufficient information on which to form a belief as to

        the truth of the allegations contained in paragraph 11 of Plaintiff’s Complaint and

        therefore denies same.

12.     The Defendant is without sufficient information on which to form a belief as to

        the truth of the allegations contained in paragraph 12 of Plaintiff’s Complaint and

        therefore denies same.

13.     Defendant admits to so much of the allegations as set forth in paragraph 13 of

        Plaintiff’s Complaint that alleges . KEVIN BURNHAM was a natural person and

        resident of the Commonwealth of Massachusetts. From 1971 to July 2014, he was

        employed by the City of Springfield as an officer in the Springfield Police

        Department (SPD). BURNHAM died on June 5,2017. However, Defendant

        denies the balance of the allegations as the ESTATE OF KEVIN BURHAM

        has been dismissed from this case.

14.     Defendant admits to the allegations as set forth in paragraph 14 of Plaintiff’s

        Complaint.

15.     Defendant admits to the allegations as set forth in paragraph 15 of Plaintiff’s

        Complaint.

16.     Defendant admits to the allegations as set forth in paragraph 16 of Plaintiff’s

        Complaint.

17.     Defendant admits to the allegations as set forth in paragraph 17 of Plaintiff’s

        Complaint.




                                             3
      Case 3:17-cv-30119-KAR Document 141 Filed 10/15/18 Page 4 of 59



18.     Defendant admits to the allegations as set forth in paragraph 18 of Plaintiff’s

        Complaint.

19.     The Defendant is without sufficient information on which to form a belief as to

        the truth of the allegations contained in paragraph 19 of Plaintiff’s Complaint and

        therefore denies same.

                                      JURISDICTION

20.     Defendant admits so much of the allegations set forth in paragraph 20 of the

        complaint that this case alleges a violation of rights guaranteed by the Fifth and

        Fourteenth Amendments to the United States Constitution is brought pursuant

        to the provisions of 42 U.S.C. § 1983, but denies that such laws are applicable

        to the facts and circumstances of this case.

21.     Defendant admits so much of the allegations set forth in paragraph 20 of the

        complaint that allege Jurisdiction is conferred on this Court by 28 U.S.C. §§

        1331 (federal question) and 1343 (civil rights) but denies that such laws are

        applicable to the facts and circumstances of this case.

22.     Defendant admits to the allegations as set forth in paragraph 22 of Plaintiff’s

        Complaint.

                                   FACTUAL ALLEGATIONS

23.     The Defendant is without sufficient information on which to form a belief as to

        the truth of the allegations contained in paragraph 23 of Plaintiff’s Complaint and

        therefore denies same.

24.     The Defendant is without sufficient information on which to form a belief as to

        the truth of the allegations contained in paragraph 24 of Plaintiff’s Complaint and




                                              4
      Case 3:17-cv-30119-KAR Document 141 Filed 10/15/18 Page 5 of 59



        therefore denies same.

25.     The Defendant is without sufficient information on which to form a belief as to

        the truth of the allegations contained in paragraph 25 of Plaintiff’s Complaint and

        therefore denies same.

26.     The Defendant is without sufficient information on which to form a belief as to

        the truth of the allegations contained in paragraph 26 of Plaintiff’s Complaint and

        therefore denies same.

27.     The Defendant is without sufficient information on which to form a belief as to

        the truth of the allegations contained in paragraph 27 of Plaintiff’s Complaint and

        therefore denies same.

28.     The Defendant is without sufficient information on which to form a belief as to

        the truth of the allegations contained in paragraph 28 of Plaintiff’s Complaint and

        therefore denies same.

29.     The Defendant is without sufficient information on which to form a belief as to

        the truth of the allegations contained in paragraph 29 of Plaintiff’s Complaint and

        therefore denies same.

30.     The Defendant is without sufficient information on which to form a belief as to

        the truth of the allegations contained in paragraph 30 of Plaintiff’s Complaint and

        therefore denies same.

31.     The Defendant is without sufficient information on which to form a belief as to

        the truth of the allegations contained in paragraph 31 of Plaintiff’s Complaint and

        therefore denies same.

32.     The Defendant is without sufficient information on which to form a belief as to




                                             5
      Case 3:17-cv-30119-KAR Document 141 Filed 10/15/18 Page 6 of 59



        the truth of the allegations contained in paragraph 32 of Plaintiff’s Complaint and

        therefore denies same.

33.     The Defendant is without sufficient information on which to form a belief as to

        the truth of the allegations contained in paragraph 33 of Plaintiff’s Complaint and

        therefore denies same.

34.     The Defendant is without sufficient information on which to form a belief as to

        the truth of the allegations contained in paragraph 34 of Plaintiff’s Complaint and

        therefore denies same.

35.     The Defendant is without sufficient information on which to form a belief as to

        the truth of the allegations contained in paragraph 35 of Plaintiff’s Complaint and

        therefore denies same.

36.     The Defendant is without sufficient information on which to form a belief as to

        the truth of the allegations contained in paragraph 36 of Plaintiff’s Complaint and

        therefore denies same.

37.     The Defendant is without sufficient information on which to form a belief as to

        the truth of the allegations contained in paragraph 37 of Plaintiff’s Complaint and

        therefore denies same.

38.     The Defendant is without sufficient information on which to form a belief as to

        the truth of the allegations contained in paragraph 38 of Plaintiff’s Complaint and

        therefore denies same.

39.     The Defendant is without sufficient information on which to form a belief as to

        the truth of the allegations contained in paragraph 39 of Plaintiff’s Complaint and

        therefore denies same.




                                             6
      Case 3:17-cv-30119-KAR Document 141 Filed 10/15/18 Page 7 of 59



40.     The Defendant is without sufficient information on which to form a belief as to

        the truth of the allegations contained in paragraph 40 of Plaintiff’s Complaint and

        therefore denies same.

41.     The Defendant is without sufficient information on which to form a belief as to

        the truth of the allegations contained in paragraph 41 of Plaintiff’s Complaint and

        therefore denies same.

42.     The Defendant is without sufficient information on which to form a belief as to

        the truth of the allegations contained in paragraph 42 of Plaintiff’s Complaint and

        therefore denies same.

43.     The Defendant is without sufficient information on which to form a belief as to

        the truth of the allegations contained in paragraph 43 of Plaintiff’s Complaint and

        therefore denies same.

44.     The Defendant is without sufficient information on which to form a belief as to

        the truth of the allegations contained in paragraph 44 of Plaintiff’s Complaint and

        therefore denies same.

45.     The Defendant is without sufficient information on which to form a belief as to

        the truth of the allegations contained in paragraph 45 of Plaintiff’s Complaint and

        therefore denies same.

46.     The Defendant is without sufficient information on which to form a belief as to

        the truth of the allegations contained in paragraph 46 of Plaintiff’s Complaint and

        therefore denies same.

47.     The Defendant is without sufficient information on which to form a belief as to

        the truth of the allegations contained in paragraph 47 of Plaintiff’s Complaint and




                                             7
      Case 3:17-cv-30119-KAR Document 141 Filed 10/15/18 Page 8 of 59



        therefore denies same.

48.     The Defendant is without sufficient information on which to form a belief as to

        the truth of the allegations contained in paragraph 48 of Plaintiff’s Complaint and

        therefore denies same.

49.     The Defendant is without sufficient information on which to form a belief as to

        the truth of the allegations contained in paragraph 49 of Plaintiff’s Complaint and

        therefore denies same.

50.     The Defendant is without sufficient information on which to form a belief as to

        the truth of the allegations contained in paragraph 50 of Plaintiff’s Complaint and

        therefore denies same.

51.     The Defendant is without sufficient information on which to form a belief as to

        the truth of the allegations contained in paragraph 51 of Plaintiff’s Complaint and

        therefore denies same.

52.     The Defendant is without sufficient information on which to form a belief as to

        the truth of the allegations contained in paragraph 52 of Plaintiff’s Complaint and

        therefore denies same.

53.     The Defendant is without sufficient information on which to form a belief as to

        the truth of the allegations contained in paragraph 53 of Plaintiff’s Complaint and

        therefore denies same.

54.     The Defendant is without sufficient information on which to form a belief as to

        the truth of the allegations contained in paragraph 54 of Plaintiff’s Complaint and

        therefore denies same.

55.     The Defendant is without sufficient information on which to form a belief as to




                                             8
      Case 3:17-cv-30119-KAR Document 141 Filed 10/15/18 Page 9 of 59



        the truth of the allegations contained in paragraph 55 of Plaintiff’s Complaint and

        therefore denies same.

56.     The Defendant is without sufficient information on which to form a belief as to

        the truth of the allegations contained in paragraph 56 of Plaintiff’s Complaint and

        therefore denies same.

57.     The Defendant is without sufficient information on which to form a belief as to

        the truth of the allegations contained in paragraph 57 of Plaintiff’s Complaint and

        therefore denies same.

58.     The Defendant is without sufficient information on which to form a belief as to

        the truth of the allegations contained in paragraph 58 of Plaintiff’s Complaint and

        therefore denies same.

59.     The Defendant is without sufficient information on which to form a belief as to

        the truth of the allegations contained in paragraph 59 of Plaintiff’s Complaint and

        therefore denies same.

60.     The Defendant is without sufficient information on which to form a belief as to

        the truth of the allegations contained in paragraph 60 of Plaintiff’s Complaint and

        therefore denies same.

61.     The Defendant is without sufficient information on which to form a belief as to

        the truth of the allegations contained in paragraph 61 of Plaintiff’s Complaint and

        therefore denies same.

62.     The Defendant is without sufficient information on which to form a belief as to

        the truth of the allegations contained in paragraph 62 of Plaintiff’s Complaint and

        therefore denies same.




                                             9
      Case 3:17-cv-30119-KAR Document 141 Filed 10/15/18 Page 10 of 59



63.     The Defendant is without sufficient information on which to form a belief as to

        the truth of the allegations contained in paragraph 63 of Plaintiff’s Complaint and

        therefore denies same.

64.     The Defendant is without sufficient information on which to form a belief as to

        the truth of the allegations contained in paragraph 64 of Plaintiff’s Complaint and

        therefore denies same.

65,     The Defendant is without sufficient information on which to form a belief as to

        the truth of the allegations contained in paragraph 65 of Plaintiff’s Complaint and

        therefore denies same.

66.     The Defendant is without sufficient information on which to form a belief as to

        the truth of the allegations contained in paragraph 66 of Plaintiff’s Complaint and

        therefore denies same.

67.     The Defendant is without sufficient information on which to form a belief as to

        the truth of the allegations contained in paragraph 67 of Plaintiff’s Complaint and

        therefore denies same.

68.     The Defendant is without sufficient information on which to form a belief as to

        the truth of the allegations contained in paragraph 68 of Plaintiff’s Complaint and

        therefore denies same.

69.     The Defendant is without sufficient information on which to form a belief as to

        the truth of the allegations contained in paragraph 69 of Plaintiff’s Complaint and

        therefore denies same.

70.     The Defendant is without sufficient information on which to form a belief as to

        the truth of the allegations contained in paragraph 70 of Plaintiff’s Complaint and




                                             10
      Case 3:17-cv-30119-KAR Document 141 Filed 10/15/18 Page 11 of 59



        therefore denies same.

71.     The Defendant is without sufficient information on which to form a belief as to

        the truth of the allegations contained in paragraph 71 of Plaintiff’s Complaint and

        therefore denies same.

72.     The Defendant is without sufficient information on which to form a belief as to

        the truth of the allegations contained in paragraph 72 of Plaintiff’s Complaint and

        therefore denies same.

73.     The Defendant is without sufficient information on which to form a belief as to

        the truth of the allegations contained in paragraph 73 of Plaintiff’s Complaint and

        therefore denies same.

74.     The Defendant is without sufficient information on which to form a belief as to

        the truth of the allegations contained in paragraph 74 of Plaintiff’s Complaint and

        therefore denies same.

75.     The Defendant is without sufficient information on which to form a belief as to

        the truth of the allegations contained in paragraph 75 of Plaintiff’s Complaint and

        therefore denies same.

76.     The Defendant is without sufficient information on which to form a belief as to

        the truth of the allegations contained in paragraph 76 of Plaintiff’s Complaint and

        therefore denies same.

77.     The Defendant is without sufficient information on which to form a belief as to

        the truth of the allegations contained in paragraph 77 of Plaintiff’s Complaint and

        therefore denies same.

78.     The Defendant is without sufficient information on which to form a belief as to




                                             11
      Case 3:17-cv-30119-KAR Document 141 Filed 10/15/18 Page 12 of 59



        the truth of the allegations contained in paragraph 78 of Plaintiff’s Complaint and

        therefore denies same.

79.     The Defendant is without sufficient information on which to form a belief as to

        the truth of the allegations contained in paragraph 79 of Plaintiff’s Complaint and

        therefore denies same.

80.     The Defendant is without sufficient information on which to form a belief as to

        the truth of the allegations contained in paragraph 80 of Plaintiff’s Complaint and

        therefore denies same.

81.     The Defendant is without sufficient information on which to form a belief as to

        the truth of the allegations contained in paragraph 81 of Plaintiff’s Complaint and

        therefore denies same.

82.     The Defendant is without sufficient information on which to form a belief as to

        the truth of the allegations contained in paragraph 82 of Plaintiff’s Complaint and

        therefore denies same.

83.     The Defendant is without sufficient information on which to form a belief as to

        the truth of the allegations contained in paragraph 83 of Plaintiff’s Complaint and

        therefore denies same.

84.     The Defendant is without sufficient information on which to form a belief as to

        the truth of the allegations contained in paragraph 84 of Plaintiff’s Complaint and

        therefore denies same.

85.     The Defendant is without sufficient information on which to form a belief as to

        the truth of the allegations contained in paragraph 85 of Plaintiff’s Complaint and

        therefore denies same.




                                             12
      Case 3:17-cv-30119-KAR Document 141 Filed 10/15/18 Page 13 of 59



86.     The Defendant is without sufficient information on which to form a belief as to

        the truth of the allegations contained in paragraph 86 of Plaintiff’s Complaint and

        therefore denies same.

87.     The Defendant is without sufficient information on which to form a belief as to

        the truth of the allegations contained in paragraph 87 of Plaintiff’s Complaint and

        therefore denies same.

88.     The Defendant is without sufficient information on which to form a belief as to

        the truth of the allegations contained in paragraph 88 of Plaintiff’s Complaint and

        therefore denies same.

89.     The Defendant is without sufficient information on which to form a belief as to

        the truth of the allegations contained in paragraph 89 of Plaintiff’s Complaint and

        therefore denies same.

90.     The Defendant is without sufficient information on which to form a belief as to

        the truth of the allegations contained in paragraph 90 of Plaintiff’s Complaint and

        therefore denies same.

91.     The Defendant is without sufficient information on which to form a belief as to

        the truth of the allegations contained in paragraph 91 of Plaintiff’s Complaint and

        therefore denies same.

92.     The Defendant is without sufficient information on which to form a belief as to

        the truth of the allegations contained in paragraph 92 of Plaintiff’s Complaint and

        therefore denies same.

93.     The Defendant is without sufficient information on which to form a belief as to

        the truth of the allegations contained in paragraph 93 of Plaintiff’s Complaint and




                                             13
      Case 3:17-cv-30119-KAR Document 141 Filed 10/15/18 Page 14 of 59



        therefore denies same.

94.     The Defendant is without sufficient information on which to form a belief as to

        the truth of the allegations contained in paragraph 94 of Plaintiff’s Complaint and

        therefore denies same.

95.     The Defendant is without sufficient information on which to form a belief as to

        the truth of the allegations contained in paragraph 95 of Plaintiff’s Complaint and

        therefore denies same.

96.     The Defendant is without sufficient information on which to form a belief as to

        the truth of the allegations contained in paragraph 96 of Plaintiff’s Complaint and

        therefore denies same.

97.     The Defendant is without sufficient information on which to form a belief as to

        the truth of the allegations contained in paragraph 97 of Plaintiff’s Complaint and

        therefore denies same.

98.     The Defendant is without sufficient information on which to form a belief as to

        the truth of the allegations contained in paragraph 98 of Plaintiff’s Complaint and

        therefore denies same.

99.     The Defendant is without sufficient information on which to form a belief as to

        the truth of the allegations contained in paragraph 99 of Plaintiff’s Complaint and

        therefore denies same.

100.    The Defendant is without sufficient information on which to form a belief as

        to the truth of the allegations contained in paragraph 100 of Plaintiff’s

        Complaint and therefore denies same.

101.    The Defendant is without sufficient information on which to form a belief as




                                              14
   Case 3:17-cv-30119-KAR Document 141 Filed 10/15/18 Page 15 of 59



       to the truth of the allegations contained in paragraph 101 of Plaintiff’s

       Complaint and therefore denies same.

102.   The Defendant is without sufficient information on which to form a belief as

       to the truth of the allegations contained in paragraph 102 of Plaintiff’s

       Complaint and therefore denies same.

103.   The Defendant is without sufficient information on which to form a belief as

       to the truth of the allegations contained in paragraph 103 of Plaintiff’s

       Complaint and therefore denies same.

104.   The Defendant is without sufficient information on which to form a belief as

       to the truth of the allegations contained in paragraph 104 of Plaintiff’s

       Complaint and therefore denies same.

105.   The Defendant is without sufficient information on which to form a belief as

       to the truth of the allegations contained in paragraph 105 of Plaintiff’s

       Complaint and therefore denies same.

106.   The Defendant is without sufficient information on which to form a belief as

       to the truth of the allegations contained in paragraph 106 of Plaintiff’s

       Complaint and therefore denies same.

107.   The Defendant is without sufficient information on which to form a belief as

       to the truth of the allegations contained in paragraph 107 of Plaintiff’s

       Complaint and therefore denies same.

108.   The Defendant is without sufficient information on which to form a belief as

       to the truth of the allegations contained in paragraph 108 of Plaintiff’s

       Complaint and therefore denies same.




                                             15
   Case 3:17-cv-30119-KAR Document 141 Filed 10/15/18 Page 16 of 59



109.   The Defendant is without sufficient information on which to form a belief as

       to the truth of the allegations contained in paragraph 109 of Plaintiff’s

       Complaint and therefore denies same.

110.   Defendant admits to the allegations as set forth in paragraph 110 of Plaintiff’s

       Complaint.

111.   Defendant admits to the allegations as set forth in paragraph 111 of Plaintiff’s

       Complaint.

112.   Defendant admits to the allegations as set forth in paragraph 112 of Plaintiff’s

       Complaint.

113.   Defendant admits to the allegations as set forth in paragraph 113 of Plaintiff’s

       Complaint.

114.   Defendant admits to the allegations as set forth in paragraph 114 of Plaintiff’s

       Complaint.

115.   Defendant admits to the allegations as set forth in paragraph 115 of Plaintiff’s

       Complaint.

116.   Defendant admits to the allegations as set forth in paragraph 116 of Plaintiff’s

       Complaint.

117.   Defendant admits to the allegations as set forth in paragraph 117 of Plaintiff’s

       Complaint.

118.   Defendant admits to the allegations as set forth in paragraph 118 of Plaintiff’s

       Complaint.

119.   Defendant admits to the allegations as set forth in paragraph 119 of Plaintiff’s

       Complaint.




                                             16
   Case 3:17-cv-30119-KAR Document 141 Filed 10/15/18 Page 17 of 59



120.   Defendant admits to the allegations as set forth in paragraph 120 of Plaintiff’s

       Complaint.

121.   Defendant admits to the allegations as set forth in paragraph 121 of Plaintiff’s

       Complaint.

122.   The Defendant is without sufficient information on which to form a belief as

       to the truth of the allegations contained in paragraph 122 of Plaintiff’s

       Complaint and therefore denies same.

123.   Defendant admits to the allegations as set forth in paragraph 123 of Plaintiff’s

       Complaint.

124.   Defendant admits to the allegations as set forth in paragraph 124 of Plaintiff’s

       Complaint.

125.   Defendant admits to the allegations as set forth in paragraph 125 of Plaintiff’s

       Complaint.

126.   Defendant admits to the allegations as set forth in paragraph 126 of Plaintiff’s

       Complaint.

127.   Defendant admits to the allegations as set forth in paragraph 127 of Plaintiff’s

       Complaint.

128.   The Defendant is without sufficient information on which to form a belief as

       to the truth of the allegations contained in paragraph 128 of Plaintiff’s

       Complaint and therefore denies same.

129.   The Defendant is without sufficient information on which to form a belief as

       to the truth of the allegations contained in paragraph 129 of Plaintiff’s

       Complaint and therefore denies same.




                                             17
   Case 3:17-cv-30119-KAR Document 141 Filed 10/15/18 Page 18 of 59



130.   The Defendant is without sufficient information on which to form a belief as

       to the truth of the allegations contained in paragraph 130 of Plaintiff’s

       Complaint and therefore denies same.

131.   The Defendant is without sufficient information on which to form a belief as

       to the truth of the allegations contained in paragraph 131 of Plaintiff’s

       Complaint and therefore denies same.

132.   The Defendant is without sufficient information on which to form a belief as

       to the truth of the allegations contained in paragraph 132 of Plaintiff’s

       Complaint and therefore denies same.

133.   The Defendant is without sufficient information on which to form a belief as

       to the truth of the allegations contained in paragraph 133 of Plaintiff’s

       Complaint and therefore denies same.

134.   The Defendant is without sufficient information on which to form a belief as

       to the truth of the allegations contained in paragraph 134 of Plaintiff’s

       Complaint and therefore denies same.

135.   The Defendant is without sufficient information on which to form a belief as

       to the truth of the allegations contained in paragraph 135 of Plaintiff’s

       Complaint and therefore denies same.

136.   The Defendant is without sufficient information on which to form a belief as

       to the truth of the allegations contained in paragraph 136 of Plaintiff’s

       Complaint and therefore denies same.

137.   The Defendant is without sufficient information on which to form a belief as

       to the truth of the allegations contained in paragraph 137 of Plaintiff’s




                                             18
   Case 3:17-cv-30119-KAR Document 141 Filed 10/15/18 Page 19 of 59



       Complaint and therefore denies same.

138.   The Defendant is without sufficient information on which to form a belief as

       to the truth of the allegations contained in paragraph 138 of Plaintiff’s

       Complaint and therefore denies same.

139.   The Defendant is without sufficient information on which to form a belief as

       to the truth of the allegations contained in paragraph 139 of Plaintiff’s

       Complaint and therefore denies same.The Defendant is without sufficient

140.   information on which to form a belief as to the truth of the allegations

       contained in paragraph 140 of Plaintiff’s Complaint and therefore denies

       same.\

141.   The Defendant is without sufficient information on which to form a belief as

       to the truth of the allegations contained in paragraph 141 of Plaintiff’s

       Complaint and therefore denies same.

142.   The Defendant is without sufficient information on which to form a belief as

       to the truth of the allegations contained in paragraph 142 of Plaintiff’s

       Complaint and therefore denies same.

143.   The Defendant is without sufficient information on which to form a belief as

       to the truth of the allegations contained in paragraph 143 of Plaintiff’s

       Complaint and therefore denies same.

144.   The Defendant is without sufficient information on which to form a belief as

       to the truth of the allegations contained in paragraph 144 of Plaintiff’s

       Complaint and therefore denies same.

145.   The Defendant is without sufficient information on which to form a belief as




                                             19
   Case 3:17-cv-30119-KAR Document 141 Filed 10/15/18 Page 20 of 59



       to the truth of the allegations contained in paragraph 145 of Plaintiff’s

       Complaint and therefore denies same.

146.   The Defendant is without sufficient information on which to form a belief as

       to the truth of the allegations contained in paragraph 146 of Plaintiff’s

       Complaint and therefore denies same.

147.   The Defendant is without sufficient information on which to form a belief as

       to the truth of the allegations contained in paragraph 147 of Plaintiff’s

       Complaint and therefore denies same.

148.   The Defendant is without sufficient information on which to form a belief as

       to the truth of the allegations contained in paragraph 148 of Plaintiff’s

       Complaint and therefore denies same.

149.   The Defendant is without sufficient information on which to form a belief as

       to the truth of the allegations contained in paragraph 149 of Plaintiff’s

       Complaint and therefore denies same.

150.   The Defendant is without sufficient information on which to form a belief as

       to the truth of the allegations contained in paragraph 150 of Plaintiff’s

       Complaint and therefore denies same.

151.   The Defendant is without sufficient information on which to form a belief as

       to the truth of the allegations contained in paragraph 151 of Plaintiff’s

       Complaint and therefore denies same.

152.   The Defendant is without sufficient information on which to form a belief as

       to the truth of the allegations contained in paragraph 152 of Plaintiff’s

       Complaint and therefore denies same.




                                             20
   Case 3:17-cv-30119-KAR Document 141 Filed 10/15/18 Page 21 of 59



153.   The Defendant is without sufficient information on which to form a belief as

       to the truth of the allegations contained in paragraph 153 of Plaintiff’s

       Complaint and therefore denies same.

154.   The Defendant is without sufficient information on which to form a belief as

       to the truth of the allegations contained in paragraph 154 of Plaintiff’s

       Complaint and therefore denies same.

155.   The Defendant is without sufficient information on which to form a belief as

       to the truth of the allegations contained in paragraph 155 of Plaintiff’s

       Complaint and therefore denies same.

156.   The Defendant is without sufficient information on which to form a belief as

       to the truth of the allegations contained in paragraph 156 of Plaintiff’s

       Complaint and therefore denies same.

157.   The Defendant is without sufficient information on which to form a belief as

       to the truth of the allegations contained in paragraph 157 of Plaintiff’s

       Complaint and therefore denies same.

158.   The Defendant is without sufficient information on which to form a belief as

       to the truth of the allegations contained in paragraph 158 of Plaintiff’s

       Complaint and therefore denies same.

159.   The Defendant is without sufficient information on which to form a belief as

       to the truth of the allegations contained in paragraph 159 of Plaintiff’s

       Complaint and therefore denies same.

160.   The Defendant is without sufficient information on which to form a belief as

       to the truth of the allegations contained in paragraph 160 of Plaintiff’s




                                             21
   Case 3:17-cv-30119-KAR Document 141 Filed 10/15/18 Page 22 of 59



       Complaint and therefore denies same.

161.   The Defendant is without sufficient information on which to form a belief as

       to the truth of the allegations contained in paragraph 161 of Plaintiff’s

       Complaint and therefore denies same.

162.   The Defendant is without sufficient information on which to form a belief as

       to the truth of the allegations contained in paragraph 162 of Plaintiff’s

       Complaint and therefore denies same.

163.   The Defendant is without sufficient information on which to form a belief as

       to the truth of the allegations contained in paragraph 163 of Plaintiff’s

       Complaint and therefore denies same.

164.   The Defendant is without sufficient information on which to form a belief as

       to the truth of the allegations contained in paragraph 164 of Plaintiff’s

       Complaint and therefore denies same.

165.   The Defendant is without sufficient information on which to form a belief as

       to the truth of the allegations contained in paragraph 165 of Plaintiff’s

       Complaint and therefore denies same.

166.   The Defendant is without sufficient information on which to form a belief as

       to the truth of the allegations contained in paragraph 166 of Plaintiff’s

       Complaint and therefore denies same.

167.   The Defendant is without sufficient information on which to form a belief as

       to the truth of the allegations contained in paragraph 167 of Plaintiff’s

       Complaint and therefore denies same.

168.   The Defendant is without sufficient information on which to form a belief as




                                             22
   Case 3:17-cv-30119-KAR Document 141 Filed 10/15/18 Page 23 of 59



       to the truth of the allegations contained in paragraph 168 of Plaintiff’s

       Complaint and therefore denies same.

169.   The Defendant is without sufficient information on which to form a belief as

       to the truth of the allegations contained in paragraph 169 of Plaintiff’s

       Complaint and therefore denies same.

170.   The Defendant is without sufficient information on which to form a belief as

       to the truth of the allegations contained in paragraph 170 of Plaintiff’s

       Complaint and therefore denies same.

171.   The Defendant is without sufficient information on which to form a belief as

       to the truth of the allegations contained in paragraph 171 of Plaintiff’s

       Complaint and therefore denies same.

172.   The Defendant is without sufficient information on which to form a belief as

       to the truth of the allegations contained in paragraph 172 of Plaintiff’s

       Complaint and therefore denies same.

173.   The Defendant is without sufficient information on which to form a belief as

       to the truth of the allegations contained in paragraph 173 of Plaintiff’s

       Complaint and therefore denies same.

174.   The Defendant is without sufficient information on which to form a belief as

       to the truth of the allegations contained in paragraph 174 of Plaintiff’s

       Complaint and therefore denies same.\

175.   The Defendant is without sufficient information on which to form a belief as

       to the truth of the allegations contained in paragraph 175 of Plaintiff’s

       Complaint and therefore denies same.




                                             23
   Case 3:17-cv-30119-KAR Document 141 Filed 10/15/18 Page 24 of 59



176.   The Defendant is without sufficient information on which to form a belief as

       to the truth of the allegations contained in paragraph 176 of Plaintiff’s

       Complaint and therefore denies same.

177.   The Defendant is without sufficient information on which to form a belief as

       to the truth of the allegations contained in paragraph 177 of Plaintiff’s

       Complaint and therefore denies same.

178.   The Defendant is without sufficient information on which to form a belief as

       to the truth of the allegations contained in paragraph 178 of Plaintiff’s

       Complaint and therefore denies same.

179.   The Defendant is without sufficient information on which to form a belief as

       to the truth of the allegations contained in paragraph 179 of Plaintiff’s

       Complaint and therefore denies same.

180.   The Defendant is without sufficient information on which to form a belief as

       to the truth of the allegations contained in paragraph 180 of Plaintiff’s

       Complaint and therefore denies same.

181.   The Defendant is without sufficient information on which to form a belief as

       to the truth of the allegations contained in paragraph 181 of Plaintiff’s

       Complaint and therefore denies same.

182.   The Defendant is without sufficient information on which to form a belief as

       to the truth of the allegations contained in paragraph 182 of Plaintiff’s

       Complaint and therefore denies same.

183.   The Defendant is without sufficient information on which to form a belief as

       to the truth of the allegations contained in paragraph 183 of Plaintiff’s




                                             24
   Case 3:17-cv-30119-KAR Document 141 Filed 10/15/18 Page 25 of 59



       Complaint and therefore denies same.

184.   The Defendant is without sufficient information on which to form a belief as

       to the truth of the allegations contained in paragraph 184 of Plaintiff’s

       Complaint and therefore denies same.

185.   The Defendant is without sufficient information on which to form a belief as

       to the truth of the allegations contained in paragraph 185 of Plaintiff’s

       Complaint and therefore denies same.

186.   The Defendant is without sufficient information on which to form a belief as

       to the truth of the allegations contained in paragraph 186 of Plaintiff’s

       Complaint and therefore denies same.

187.   The Defendant is without sufficient information on which to form a belief as

       to the truth of the allegations contained in paragraph 187 of Plaintiff’s

       Complaint and therefore denies same.

188.   The Defendant is without sufficient information on which to form a belief as

       to the truth of the allegations contained in paragraph 188 of Plaintiff’s

       Complaint and therefore denies same.

189.   The Defendant is without sufficient information on which to form a belief as

       to the truth of the allegations contained in paragraph 189 of Plaintiff’s

       Complaint and therefore denies same.

190.   The Defendant is without sufficient information on which to form a belief as

       to the truth of the allegations contained in paragraph 190 of Plaintiff’s

       Complaint and therefore denies same.

191.   The Defendant is without sufficient information on which to form a belief as




                                             25
   Case 3:17-cv-30119-KAR Document 141 Filed 10/15/18 Page 26 of 59



       to the truth of the allegations contained in paragraph 191 of Plaintiff’s

       Complaint and therefore denies same.

192.   The Defendant is without sufficient information on which to form a belief as

       to the truth of the allegations contained in paragraph 192 of Plaintiff’s

       Complaint and therefore denies same.

193.   The Defendant is without sufficient information on which to form a belief as

       to the truth of the allegations contained in paragraph 193 of Plaintiff’s

       Complaint and therefore denies same.

194.   The Defendant is without sufficient information on which to form a belief as

       to the truth of the allegations contained in paragraph 194of Plaintiff’s

       Complaint and therefore denies same.

195.   The Defendant is without sufficient information on which to form a belief as

       to the truth of the allegations contained in paragraph 195 of Plaintiff’s

       Complaint and therefore denies same.

196.   The Defendant is without sufficient information on which to form a belief as

       to the truth of the allegations contained in paragraph 196 of Plaintiff’s

       Complaint and therefore denies same.

197.   The Defendant is without sufficient information on which to form a belief as

       to the truth of the allegations contained in paragraph 197 of Plaintiff’s

       Complaint and therefore denies same.

198.   The Defendant is without sufficient information on which to form a belief as

       to the truth of the allegations contained in paragraph 198 of Plaintiff’s

       Complaint and therefore denies same.




                                             26
   Case 3:17-cv-30119-KAR Document 141 Filed 10/15/18 Page 27 of 59



199.   The Defendant is without sufficient information on which to form a belief as

       to the truth of the allegations contained in paragraph 199 of Plaintiff’s

       Complaint and therefore denies same.

200.   The Defendant is without sufficient information on which to form a belief as

       to the truth of the allegations contained in paragraph 200 of Plaintiff’s

       Complaint and therefore denies same.

201.   The Defendant is without sufficient information on which to form a belief as

       to the truth of the allegations contained in paragraph 201of Plaintiff’s

       Complaint and therefore denies same.

202.   The Defendant is without sufficient information on which to form a belief as

       to the truth of the allegations contained in paragraph 202 of Plaintiff’s

       Complaint and therefore denies same.

203.   The Defendant is without sufficient information on which to form a belief as

       to the truth of the allegations contained in paragraph 203 of Plaintiff’s

       Complaint and therefore denies same.

204.   The Defendant is without sufficient information on which to form a belief as

       to the truth of the allegations contained in paragraph 204 of Plaintiff’s

       Complaint and therefore denies same.

205.   The Defendant is without sufficient information on which to form a belief as

       to the truth of the allegations contained in paragraph 205of Plaintiff’s

       Complaint and therefore denies same.

206.   The Defendant is without sufficient information on which to form a belief as

       to the truth of the allegations contained in paragraph 201of Plaintiff’s




                                             27
   Case 3:17-cv-30119-KAR Document 141 Filed 10/15/18 Page 28 of 59



       Complaint and therefore denies same.

207.   The Defendant is without sufficient information on which to form a belief as

       to the truth of the allegations contained in paragraph 207 of Plaintiff’s

       Complaint and therefore denies same.

208.   The Defendant is without sufficient information on which to form a belief as

       to the truth of the allegations contained in paragraph 208 of Plaintiff’s

       Complaint and therefore denies same.

209.   The Defendant is without sufficient information on which to form a belief as

       to the truth of the allegations contained in paragraph 209 of Plaintiff’s

       Complaint and therefore denies same.

210.   The Defendant is without sufficient information on which to form a belief as

       to the truth of the allegations contained in paragraph 210 of Plaintiff’s

       Complaint and therefore denies same.

211.   The Defendant is without sufficient information on which to form a belief as

       to the truth of the allegations contained in paragraph 211 of Plaintiff’s

       Complaint and therefore denies same.

212.   The Defendant is without sufficient information on which to form a belief as

       to the truth of the allegations contained in paragraph 212 of Plaintiff’s

       Complaint and therefore denies same.

213.   The Defendant is without sufficient information on which to form a belief as

       to the truth of the allegations contained in paragraph 213 of Plaintiff’s

       Complaint and therefore denies same.

214.   The Defendant is without sufficient information on which to form a belief as




                                             28
   Case 3:17-cv-30119-KAR Document 141 Filed 10/15/18 Page 29 of 59



       to the truth of the allegations contained in paragraph 214 of Plaintiff’s

       Complaint and therefore denies same.

215.   The Defendant is without sufficient information on which to form a belief as

       to the truth of the allegations contained in paragraph 215 of Plaintiff’s

       Complaint and therefore denies same.

216.   The Defendant is without sufficient information on which to form a belief as

       to the truth of the allegations contained in paragraph 216 of Plaintiff’s

       Complaint and therefore denies same.

217.   The Defendant is without sufficient information on which to form a belief as

       to the truth of the allegations contained in paragraph 217 of Plaintiff’s

       Complaint and therefore denies same.

218.   The Defendant is without sufficient information on which to form a belief as

       to the truth of the allegations contained in paragraph 218 of Plaintiff’s

       Complaint and therefore denies same.

219.   The Defendant is without sufficient information on which to form a belief as

       to the truth of the allegations contained in paragraph 219 of Plaintiff’s

       Complaint and therefore denies same.

220.   The Defendant is without sufficient information on which to form a belief as

       to the truth of the allegations contained in paragraph 220 of Plaintiff’s

       Complaint and therefore denies same.

221.   The Defendant is without sufficient information on which to form a belief as

       to the truth of the allegations contained in paragraph 221 of Plaintiff’s

       Complaint and therefore denies same.




                                             29
   Case 3:17-cv-30119-KAR Document 141 Filed 10/15/18 Page 30 of 59



222.   The Defendant is without sufficient information on which to form a belief as

       to the truth of the allegations contained in paragraph 222 of Plaintiff’s

       Complaint and therefore denies same.

223.   The Defendant is without sufficient information on which to form a belief as

       to the truth of the allegations contained in paragraph 223 of Plaintiff’s

       Complaint and therefore denies same.

224.   The Defendant is without sufficient information on which to form a belief as

       to the truth of the allegations contained in paragraph 224 of Plaintiff’s

       Complaint and therefore denies same.

225.   The Defendant is without sufficient information on which to form a belief as

       to the truth of the allegations contained in paragraph 225 of Plaintiff’s

       Complaint and therefore denies same.

226.   The Defendant is without sufficient information on which to form a belief as

       to the truth of the allegations contained in paragraph 226 of Plaintiff’s

       Complaint and therefore denies same.

227.   The Defendant is without sufficient information on which to form a belief as

       to the truth of the allegations contained in paragraph 227 of Plaintiff’s

       Complaint and therefore denies same.

228.   The Defendant is without sufficient information on which to form a belief as

       to the truth of the allegations contained in paragraph 228 of Plaintiff’s

       Complaint and therefore denies same.

229.   The Defendant is without sufficient information on which to form a belief as

       to the truth of the allegations contained in paragraph 229 of Plaintiff’s




                                             30
   Case 3:17-cv-30119-KAR Document 141 Filed 10/15/18 Page 31 of 59



       Complaint and therefore denies same.

230.   The Defendant is without sufficient information on which to form a belief as

       to the truth of the allegations contained in paragraph 230 of Plaintiff’s

       Complaint and therefore denies same.

231.   The Defendant is without sufficient information on which to form a belief as

       to the truth of the allegations contained in paragraph 231 of Plaintiff’s

       Complaint and therefore denies same.

232.   The Defendant is without sufficient information on which to form a belief as

       to the truth of the allegations contained in paragraph 232 of Plaintiff’s

       Complaint and therefore denies same.

233.   The Defendant is without sufficient information on which to form a belief as

       to the truth of the allegations contained in paragraph 233 of Plaintiff’s

       Complaint and therefore denies same.

234.   The Defendant is without sufficient information on which to form a belief as

       to the truth of the allegations contained in paragraph 234of Plaintiff’s

       Complaint and therefore denies same.

235.   The Defendant is without sufficient information on which to form a belief as

       to the truth of the allegations contained in paragraph 235of Plaintiff’s

       Complaint and therefore denies same.

236.   The Defendant is without sufficient information on which to form a belief as

       to the truth of the allegations contained in paragraph 236 of Plaintiff’s

       Complaint and therefore denies same.

237.   The Defendant is without sufficient information on which to form a belief as




                                             31
   Case 3:17-cv-30119-KAR Document 141 Filed 10/15/18 Page 32 of 59



       to the truth of the allegations contained in paragraph 237 of Plaintiff’s

       Complaint and therefore denies same.

238.   The Defendant is without sufficient information on which to form a belief as

       to the truth of the allegations contained in paragraph 238 of Plaintiff’s

       Complaint and therefore denies same.

239.   The Defendant is without sufficient information on which to form a belief as

       to the truth of the allegations contained in paragraph 239 of Plaintiff’s

       Complaint and therefore denies same.

240.   The Defendant is without sufficient information on which to form a belief as

       to the truth of the allegations contained in paragraph 240 of Plaintiff’s

       Complaint and therefore denies same.

241.   The Defendant is without sufficient information on which to form a belief as

       to the truth of the allegations contained in paragraph 241 of Plaintiff’s

       Complaint and therefore denies same.

242.   The Defendant is without sufficient information on which to form a belief as

       to the truth of the allegations contained in paragraph 242 of Plaintiff’s

       Complaint and therefore denies same.

243.   The Defendant is without sufficient information on which to form a belief as

       to the truth of the allegations contained in paragraph 243 of Plaintiff’s

       Complaint and therefore denies same.

244.   The Defendant is without sufficient information on which to form a belief as

       to the truth of the allegations contained in paragraph 244 of Plaintiff’s

       Complaint and therefore denies same.




                                             32
   Case 3:17-cv-30119-KAR Document 141 Filed 10/15/18 Page 33 of 59



245.   The Defendant is without sufficient information on which to form a belief as

       to the truth of the allegations contained in paragraph 245 of Plaintiff’s

       Complaint and therefore denies same.

246.   The Defendant is without sufficient information on which to form a belief as

       to the truth of the allegations contained in paragraph 246 of Plaintiff’s

       Complaint and therefore denies same.

247.   The Defendant is without sufficient information on which to form a belief as

       to the truth of the allegations contained in paragraph 247 of Plaintiff’s

       Complaint and therefore denies same.

248.   The Defendant is without sufficient information on which to form a belief as

       to the truth of the allegations contained in paragraph 248 of Plaintiff’s

       Complaint and therefore denies same.

249.   The Defendant is without sufficient information on which to form a belief as

       to the truth of the allegations contained in paragraph 249 of Plaintiff’s

       Complaint and therefore denies same.

250.   The Defendant is without sufficient information on which to form a belief as

       to the truth of the allegations contained in paragraph 250 of Plaintiff’s

       Complaint and therefore denies same.

251.   The Defendant is without sufficient information on which to form a belief as

       to the truth of the allegations contained in paragraph 251 of Plaintiff’s

       Complaint and therefore denies same.

252.   The Defendant is without sufficient information on which to form a belief as

       to the truth of the allegations contained in paragraph 252 of Plaintiff’s




                                             33
   Case 3:17-cv-30119-KAR Document 141 Filed 10/15/18 Page 34 of 59



       Complaint and therefore denies same.

253.   The Defendant is without sufficient information on which to form a belief as

       to the truth of the allegations contained in paragraph 253 of Plaintiff’s

       Complaint and therefore denies same.

254.   The Defendant is without sufficient information on which to form a belief as

       to the truth of the allegations contained in paragraph 254 of Plaintiff’s

       Complaint and therefore denies same.

255.   The Defendant is without sufficient information on which to form a belief as

       to the truth of the allegations contained in paragraph 255 of Plaintiff’s

       Complaint and therefore denies same.

256.   The Defendant is without sufficient information on which to form a belief as

       to the truth of the allegations contained in paragraph 256 of Plaintiff’s

       Complaint and therefore denies same.

257.   The Defendant is without sufficient information on which to form a belief as

       to the truth of the allegations contained in paragraph 257 of Plaintiff’s

       Complaint and therefore denies same.

258.   The Defendant is without sufficient information on which to form a belief as

       to the truth of the allegations contained in paragraph 258 of Plaintiff’s

       Complaint and therefore denies same.

259.   The Defendant is without sufficient information on which to form a belief as

       to the truth of the allegations contained in paragraph 259 of Plaintiff’s

       Complaint and therefore denies same.

260.   The Defendant is without sufficient information on which to form a belief as




                                             34
   Case 3:17-cv-30119-KAR Document 141 Filed 10/15/18 Page 35 of 59



       to the truth of the allegations contained in paragraph 260 of Plaintiff’s

       Complaint and therefore denies same.

261.   The Defendant is without sufficient information on which to form a belief as

       to the truth of the allegations contained in paragraph 261 of Plaintiff’s

       Complaint and therefore denies same.

262.   The Defendant is without sufficient information on which to form a belief as

       to the truth of the allegations contained in paragraph 262 of Plaintiff’s

       Complaint and therefore denies same.

263.   The Defendant is without sufficient information on which to form a belief as

       to the truth of the allegations contained in paragraph 263 of Plaintiff’s

       Complaint and therefore denies same.

264.   The Defendant is without sufficient information on which to form a belief as

       to the truth of the allegations contained in paragraph 264 of Plaintiff’s

       Complaint and therefore denies same.

265.   The Defendant is without sufficient information on which to form a belief as

       to the truth of the allegations contained in paragraph 265 of Plaintiff’s

       Complaint and therefore denies same.

266.   The Defendant is without sufficient information on which to form a belief as

       to the truth of the allegations contained in paragraph 266 of Plaintiff’s

       Complaint and therefore denies same.

267.   The Defendant is without sufficient information on which to form a belief as

       to the truth of the allegations contained in paragraph 267 of Plaintiff’s

       Complaint and therefore denies same.




                                             35
   Case 3:17-cv-30119-KAR Document 141 Filed 10/15/18 Page 36 of 59



268.   The Defendant is without sufficient information on which to form a belief as

       to the truth of the allegations contained in paragraph 268 of Plaintiff’s

       Complaint and therefore denies same.

269.   The Defendant is without sufficient information on which to form a belief as

       to the truth of the allegations contained in paragraph 269 of Plaintiff’s

       Complaint and therefore denies same.

270.   The Defendant is without sufficient information on which to form a belief as

       to the truth of the allegations contained in paragraph 270 of Plaintiff’s

       Complaint and therefore denies same.

271.   The Defendant is without sufficient information on which to form a belief as

       to the truth of the allegations contained in paragraph 271of Plaintiff’s

       Complaint and therefore denies same.

272.   The Defendant is without sufficient information on which to form a belief as

       to the truth of the allegations contained in paragraph 272 of Plaintiff’s

       Complaint and therefore denies same.

273.   The Defendant is without sufficient information on which to form a belief as

       to the truth of the allegations contained in paragraph 273 of Plaintiff’s

       Complaint and therefore denies same.

274.   The Defendant is without sufficient information on which to form a belief as

       to the truth of the allegations contained in paragraph 274 of Plaintiff’s

       Complaint and therefore denies same.

275.   The Defendant is without sufficient information on which to form a belief as

       to the truth of the allegations contained in paragraph 275 of Plaintiff’s




                                             36
   Case 3:17-cv-30119-KAR Document 141 Filed 10/15/18 Page 37 of 59



       Complaint and therefore denies same.

276.   The Defendant is without sufficient information on which to form a belief as

       to the truth of the allegations contained in paragraph 276 of Plaintiff’s

       Complaint and therefore denies same.

277.   The Defendant is without sufficient information on which to form a belief as

       to the truth of the allegations contained in paragraph 277 of Plaintiff’s

       Complaint and therefore denies same.

278.   The Defendant is without sufficient information on which to form a belief as

       to the truth of the allegations contained in paragraph 278 of Plaintiff’s

       Complaint and therefore denies same.

279.   The Defendant is without sufficient information on which to form a belief as

       to the truth of the allegations contained in paragraph 279 of Plaintiff’s

       Complaint and therefore denies same.

280.   The Defendant is without sufficient information on which to form a belief as

       to the truth of the allegations contained in paragraph 280 of Plaintiff’s

       Complaint and therefore denies same.

281.   The Defendant is without sufficient information on which to form a belief as

       to the truth of the allegations contained in paragraph 281 of Plaintiff’s

       Complaint and therefore denies same.

282.   The Defendant is without sufficient information on which to form a belief as

       to the truth of the allegations contained in paragraph 282 of Plaintiff’s

       Complaint and therefore denies same.

283.   The Defendant is without sufficient information on which to form a belief as




                                             37
   Case 3:17-cv-30119-KAR Document 141 Filed 10/15/18 Page 38 of 59



       to the truth of the allegations contained in paragraph 283 of Plaintiff’s

       Complaint and therefore denies same.

284.   The Defendant is without sufficient information on which to form a belief as

       to the truth of the allegations contained in paragraph 284 of Plaintiff’s

       Complaint and therefore denies same.

285.   The Defendant is without sufficient information on which to form a belief as

       to the truth of the allegations contained in paragraph 285 of Plaintiff’s

       Complaint and therefore denies same.

286.   The Defendant is without sufficient information on which to form a belief as

       to the truth of the allegations contained in paragraph 286 of Plaintiff’s

       Complaint and therefore denies same.

287.   The Defendant is without sufficient information on which to form a belief as

       to the truth of the allegations contained in paragraph 287 of Plaintiff’s

       Complaint and therefore denies same.

288.   The Defendant is without sufficient information on which to form a belief as

       to the truth of the allegations contained in paragraph 288 of Plaintiff’s

       Complaint and therefore denies same.

289.   The Defendant is without sufficient information on which to form a belief as

       to the truth of the allegations contained in paragraph 289 of Plaintiff’s

       Complaint and therefore denies same.

290.   The Defendant is without sufficient information on which to form a belief as

       to the truth of the allegations contained in paragraph 290 of Plaintiff’s

       Complaint and therefore denies same.




                                             38
   Case 3:17-cv-30119-KAR Document 141 Filed 10/15/18 Page 39 of 59



291.   The Defendant is without sufficient information on which to form a belief as

       to the truth of the allegations contained in paragraph 291 of Plaintiff’s

       Complaint and therefore denies same.

292.   The Defendant is without sufficient information on which to form a belief as

       to the truth of the allegations contained in paragraph 292 of Plaintiff’s

       Complaint and therefore denies same.

293.   The Defendant is without sufficient information on which to form a belief as

       to the truth of the allegations contained in paragraph 293 of Plaintiff’s

       Complaint and therefore denies same.

294.   The Defendant is without sufficient information on which to form a belief as

       to the truth of the allegations contained in paragraph 294 of Plaintiff’s

       Complaint and therefore denies same.

295.   The Defendant is without sufficient information on which to form a belief as

       to the truth of the allegations contained in paragraph 295 of Plaintiff’s

       Complaint and therefore denies same.

296.   The Defendant is without sufficient information on which to form a belief as

       to the truth of the allegations contained in paragraph 296 of Plaintiff’s

       Complaint and therefore denies same.

297.   The Defendant is without sufficient information on which to form a belief as

       to the truth of the allegations contained in paragraph 297 of Plaintiff’s

       Complaint and therefore denies same.

298.   The Defendant is without sufficient information on which to form a belief as

       to the truth of the allegations contained in paragraph 298 of Plaintiff’s




                                             39
   Case 3:17-cv-30119-KAR Document 141 Filed 10/15/18 Page 40 of 59



       Complaint and therefore denies same.

299.   The Defendant is without sufficient information on which to form a belief as

       to the truth of the allegations contained in paragraph 299 of Plaintiff’s

       Complaint and therefore denies same.

300.   The Defendant is without sufficient information on which to form a belief as

       to the truth of the allegations contained in paragraph 300 of Plaintiff’s

       Complaint and therefore denies same.

301.   The Defendant is without sufficient information on which to form a belief as

       to the truth of the allegations contained in paragraph 301 of Plaintiff’s

       Complaint and therefore denies same.

302.   The Defendant is without sufficient information on which to form a belief as

       to the truth of the allegations contained in paragraph 302 of Plaintiff’s

       Complaint and therefore denies same.

303.   The Defendant is without sufficient information on which to form a belief as

       to the truth of the allegations contained in paragraph 303 of Plaintiff’s

       Complaint and therefore denies same.

304.   The Defendant is without sufficient information on which to form a belief as

       to the truth of the allegations contained in paragraph 304 of Plaintiff’s

       Complaint and therefore denies same.

305.   The Defendant is without sufficient information on which to form a belief as

       to the truth of the allegations contained in paragraph 305 of Plaintiff’s

       Complaint and therefore denies same.

306.   The Defendant is without sufficient information on which to form a belief as




                                             40
   Case 3:17-cv-30119-KAR Document 141 Filed 10/15/18 Page 41 of 59



       to the truth of the allegations contained in paragraph 306 of Plaintiff’s

       Complaint and therefore denies same.

307.   The Defendant is without sufficient information on which to form a belief as

       to the truth of the allegations contained in paragraph 307 of Plaintiff’s

       Complaint and therefore denies same.

308.   The Defendant is without sufficient information on which to form a belief as

       to the truth of the allegations contained in paragraph 308 of Plaintiff’s

       Complaint and therefore denies same.

309.   The Defendant is without sufficient information on which to form a belief as

       to the truth of the allegations contained in paragraph 309 of Plaintiff’s

       Complaint and therefore denies same.

310.   The Defendant is without sufficient information on which to form a belief as

       to the truth of the allegations contained in paragraph 310 of Plaintiff’s

       Complaint and therefore denies same.

311.   The Defendant is without sufficient information on which to form a belief as

       to the truth of the allegations contained in paragraph 311 of Plaintiff’s

       Complaint and therefore denies same.

312.   The Defendant is without sufficient information on which to form a belief as

       to the truth of the allegations contained in paragraph 312 of Plaintiff’s

       Complaint and therefore denies same.

313.   The Defendant is without sufficient information on which to form a belief as

       to the truth of the allegations contained in paragraph 313 of Plaintiff’s

       Complaint and therefore denies same.




                                             41
   Case 3:17-cv-30119-KAR Document 141 Filed 10/15/18 Page 42 of 59



314.   The Defendant is without sufficient information on which to form a belief as

       to the truth of the allegations contained in paragraph 314 of Plaintiff’s

       Complaint and therefore denies same.

315.   The Defendant is without sufficient information on which to form a belief as

       to the truth of the allegations contained in paragraph 315 of Plaintiff’s

       Complaint and therefore denies same.

316.   The Defendant is without sufficient information on which to form a belief as

       to the truth of the allegations contained in paragraph 316 of Plaintiff’s

       Complaint and therefore denies same.

317.   The Defendant is without sufficient information on which to form a belief as

       to the truth of the allegations contained in paragraph 317 of Plaintiff’s

       Complaint and therefore denies same.

318.   The Defendant is without sufficient information on which to form a belief as

       to the truth of the allegations contained in paragraph 318 of Plaintiff’s

       Complaint and therefore denies same.

319.   The Defendant is without sufficient information on which to form a belief as

       to the truth of the allegations contained in paragraph 319 of Plaintiff’s

       Complaint and therefore denies same.

320.   The Defendant is without sufficient information on which to form a belief as

       to the truth of the allegations contained in paragraph 320 of Plaintiff’s

       Complaint and therefore denies same.

321.   The Defendant is without sufficient information on which to form a belief as

       to the truth of the allegations contained in paragraph 321 of Plaintiff’s




                                             42
   Case 3:17-cv-30119-KAR Document 141 Filed 10/15/18 Page 43 of 59



       Complaint and therefore denies same.

322.   The Defendant is without sufficient information on which to form a belief as

       to the truth of the allegations contained in paragraph 322 of Plaintiff’s

       Complaint and therefore denies same.

323.   The Defendant is without sufficient information on which to form a belief as

       to the truth of the allegations contained in paragraph 323 of Plaintiff’s

       Complaint and therefore denies same.

324.   The Defendant is without sufficient information on which to form a belief as

       to the truth of the allegations contained in paragraph 324 of Plaintiff’s

       Complaint and therefore denies same.

325.   The Defendant is without sufficient information on which to form a belief as

       to the truth of the allegations contained in paragraph 325of Plaintiff’s

       Complaint and therefore denies same.

326.   The Defendant is without sufficient information on which to form a belief as

       to the truth of the allegations contained in paragraph 326 of Plaintiff’s

       Complaint and therefore denies same.

327.   The Defendant is without sufficient information on which to form a belief as

       to the truth of the allegations contained in paragraph 327 of Plaintiff’s

       Complaint and therefore denies same.

328.   The Defendant is without sufficient information on which to form a belief as

       to the truth of the allegations contained in paragraph 328 of Plaintiff’s

       Complaint and therefore denies same.

329.   The Defendant is without sufficient information on which to form a belief as




                                             43
   Case 3:17-cv-30119-KAR Document 141 Filed 10/15/18 Page 44 of 59



       to the truth of the allegations contained in paragraph 329 of Plaintiff’s

       Complaint and therefore denies same.

330.   The Defendant is without sufficient information on which to form a belief as

       to the truth of the allegations contained in paragraph 330of Plaintiff’s

       Complaint and therefore denies same.

331.   The Defendant is without sufficient information on which to form a belief as

       to the truth of the allegations contained in paragraph 331of Plaintiff’s

       Complaint and therefore denies same.

332.   The Defendant is without sufficient information on which to form a belief as

       to the truth of the allegations contained in paragraph 322 of Plaintiff’s

       Complaint and therefore denies same.

333.   The Defendant is without sufficient information on which to form a belief as

       to the truth of the allegations contained in paragraph 333 of Plaintiff’s

       Complaint and therefore denies same.

334.   The Defendant is without sufficient information on which to form a belief as

       to the truth of the allegations contained in paragraph 334 of Plaintiff’s

       Complaint and therefore denies same.

335.   The Defendant is without sufficient information on which to form a belief as

       to the truth of the allegations contained in paragraph 335 of Plaintiff’s

       Complaint and therefore denies same.

336.   The Defendant is without sufficient information on which to form a belief as

       to the truth of the allegations contained in paragraph 336 of Plaintiff’s

       Complaint and therefore denies same.




                                             44
   Case 3:17-cv-30119-KAR Document 141 Filed 10/15/18 Page 45 of 59



337.   The Defendant is without sufficient information on which to form a belief as

       to the truth of the allegations contained in paragraph 337 of Plaintiff’s

       Complaint and therefore denies same.

338.   The Defendant is without sufficient information on which to form a belief as

       to the truth of the allegations contained in paragraph 338 of Plaintiff’s

       Complaint and therefore denies same.

339.   The Defendant is without sufficient information on which to form a belief as

       to the truth of the allegations contained in paragraph 339 of Plaintiff’s

       Complaint and therefore denies same.

340.   The Defendant is without sufficient information on which to form a belief as

       to the truth of the allegations contained in paragraph 340 of Plaintiff’s

       Complaint and therefore denies same.

341.   The Defendant is without sufficient information on which to form a belief as

       to the truth of the allegations contained in paragraph 341 of Plaintiff’s

       Complaint and therefore denies same.

342.   The Defendant is without sufficient information on which to form a belief as

       to the truth of the allegations contained in paragraph 342 of Plaintiff’s

       Complaint and therefore denies same.

343.   The Defendant is without sufficient information on which to form a belief as

       to the truth of the allegations contained in paragraph 343 of Plaintiff’s

       Complaint and therefore denies same.

344.   The Defendant is without sufficient information on which to form a belief as

       to the truth of the allegations contained in paragraph 344 of Plaintiff’s




                                             45
   Case 3:17-cv-30119-KAR Document 141 Filed 10/15/18 Page 46 of 59



       Complaint and therefore denies same.

345.   The Defendant is without sufficient information on which to form a belief as

       to the truth of the allegations contained in paragraph 345 of Plaintiff’s

       Complaint and therefore denies same.

346.   The Defendant is without sufficient information on which to form a belief as

       to the truth of the allegations contained in paragraph 346 of Plaintiff’s

       Complaint and therefore denies same.

347.   The Defendant is without sufficient information on which to form a belief as

       to the truth of the allegations contained in paragraph 347 of Plaintiff’s

       Complaint and therefore denies same.

348.   The Defendant is without sufficient information on which to form a belief as

       to the truth of the allegations contained in paragraph 348 of Plaintiff’s

       Complaint and therefore denies same.

349.   The Defendant is without sufficient information on which to form a belief as

       to the truth of the allegations contained in paragraph 349 of Plaintiff’s

       Complaint and therefore denies same.

350.   The Defendant is without sufficient information on which to form a belief as

       to the truth of the allegations contained in paragraph 350 of Plaintiff’s

       Complaint and therefore denies same.

351.   The Defendant is without sufficient information on which to form a belief as

       to the truth of the allegations contained in paragraph 351 of Plaintiff’s

       Complaint and therefore denies same.

352.   Defendant admits to the allegations as set forth in paragraph 352 of Plaintiff’s




                                             46
   Case 3:17-cv-30119-KAR Document 141 Filed 10/15/18 Page 47 of 59



       Complaint.

353.   The Defendant is without sufficient information on which to form a belief as

       to the truth of the allegations contained in paragraph 353 of Plaintiff’s

       Complaint and therefore denies same.

354.   Defendant admits to the allegations as set forth in paragraph 354 of Plaintiff’s

       Complaint.

355.   The Defendant is without sufficient information on which to form a belief as

       to the truth of the allegations contained in paragraph 355 of Plaintiff’s

       Complaint and therefore denies same.

356.   Defendant admits to the allegations as set forth in paragraph 356 of Plaintiff’s

       Complaint.

357.   Defendant admits to the allegations as set forth in paragraph 357 of Plaintiff’s

       Complaint.

358.   The Defendant is without sufficient information on which to form a belief as

       to the truth of the allegations contained in paragraph 358 of Plaintiff’s

       Complaint and therefore denies same.

359.   The Defendant is without sufficient information on which to form a belief as

       to the truth of the allegations contained in paragraph 359 of Plaintiff’s

       Complaint and therefore denies same.

360.   The Defendant is without sufficient information on which to form a belief as

       to the truth of the allegations contained in paragraph 360 of Plaintiff’s

       Complaint and therefore denies same.

361.   The Defendant is without sufficient information on which to form a belief as




                                            47
   Case 3:17-cv-30119-KAR Document 141 Filed 10/15/18 Page 48 of 59



       to the truth of the allegations contained in paragraph 361 of Plaintiff’s

       Complaint and therefore denies same.

362.   The Defendant is without sufficient information on which to form a belief as

       to the truth of the allegations contained in paragraph 362 of Plaintiff’s

       Complaint and therefore denies same.

363.   Defendant admits to the allegations as set forth in paragraph 363 of Plaintiff’s

       Complaint.

364.   Defendant denies the allegations as set forth in paragraph 364 of Plaintiff’s

       Complaint.

365.   Defendant denies the allegations as set forth in paragraph 365 of Plaintiff’s

       Complaint.

366.   The Defendant is without sufficient information on which to form a belief as

       to the truth of the allegations contained in paragraph 366 of Plaintiff’s

       Complaint and therefore denies same.

367.   Defendant admits to the allegations as set forth in paragraph 367 of Plaintiff’s

       Complaint.

368.   The Defendant is without sufficient information on which to form a belief as

       to the truth of the allegations contained in paragraph 368 of Plaintiff’s

       Complaint and therefore denies same.

369.   The Defendant is without sufficient information on which to form a belief as

       to the truth of the allegations contained in paragraph 369 of Plaintiff’s

       Complaint and therefore denies same.

370.   The Defendant is without sufficient information on which to form a belief as




                                            48
   Case 3:17-cv-30119-KAR Document 141 Filed 10/15/18 Page 49 of 59



       to the truth of the allegations contained in paragraph 370 of Plaintiff’s

       Complaint and therefore denies same.

371.   The Defendant is without sufficient information on which to form a belief as

       to the truth of the allegations contained in paragraph 371 of Plaintiff’s

       Complaint and therefore denies same.

372.   The Defendant is without sufficient information on which to form a belief as

       to the truth of the allegations contained in paragraph 372 of Plaintiff’s

       Complaint and therefore denies same.

373.   The Defendant is without sufficient information on which to form a belief as

       to the truth of the allegations contained in paragraph 373 of Plaintiff’s

       Complaint and therefore denies same.

374.   The Defendant is without sufficient information on which to form a belief as

       to the truth of the allegations contained in paragraph 374 of Plaintiff’s

       Complaint and therefore denies same.

375.   The Defendant is without sufficient information on which to form a belief as

       to the truth of the allegations contained in paragraph 375 of Plaintiff’s

       Complaint and therefore denies same.

376.   The Defendant is without sufficient information on which to form a belief as

       to the truth of the allegations contained in paragraph 376 of Plaintiff’s

       Complaint and therefore denies same.

377.   The Defendant is without sufficient information on which to form a belief as

       to the truth of the allegations contained in paragraph 377 of Plaintiff’s

       Complaint and therefore denies same.




                                             49
   Case 3:17-cv-30119-KAR Document 141 Filed 10/15/18 Page 50 of 59



378.   The Defendant is without sufficient information on which to form a belief as

       to the truth of the allegations contained in paragraph 378 of Plaintiff’s

       Complaint and therefore denies same.

379.   The Defendant is without sufficient information on which to form a belief as

       to the truth of the allegations contained in paragraph 379 of Plaintiff’s

       Complaint and therefore denies same.

380.   The Defendant is without sufficient information on which to form a belief as

       to the truth of the allegations contained in paragraph 380 of Plaintiff’s

       Complaint and therefore denies same.

381.   The Defendant is without sufficient information on which to form a belief as

       to the truth of the allegations contained in paragraph 381 of Plaintiff’s

       Complaint and therefore denies same.

382.   The Defendant is without sufficient information on which to form a belief as

       to the truth of the allegations contained in paragraph 382 of Plaintiff’s

       Complaint and therefore denies same.

383.   The Defendant is without sufficient information on which to form a belief as

       to the truth of the allegations contained in paragraph 383 of Plaintiff’s

       Complaint and therefore denies same.

384.   The Defendant is without sufficient information on which to form a belief as

       to the truth of the allegations contained in paragraph 384 of Plaintiff’s

       Complaint and therefore denies same.

385.   The Defendant is without sufficient information on which to form a belief as

       to the truth of the allegations contained in paragraph 385 of Plaintiff’s




                                             50
   Case 3:17-cv-30119-KAR Document 141 Filed 10/15/18 Page 51 of 59



       Complaint and therefore denies same.

386.   The Defendant is without sufficient information on which to form a belief as

       to the truth of the allegations contained in paragraph 386 of Plaintiff’s

       Complaint and therefore denies same.

387.   The Defendant is without sufficient information on which to form a belief as

       to the truth of the allegations contained in paragraph 387 of Plaintiff’s

       Complaint and therefore denies same.

388.   Defendant admits to the allegations as set forth in paragraph 388 of Plaintiff’s

       Complaint.

389.   Defendant admits to the allegations as set forth in paragraph 389 of Plaintiff’s

       Complaint.

390.   Defendant admits to the allegations as set forth in paragraph 390 of Plaintiff’s

       Complaint.

391.   The Defendant is without sufficient information on which to form a belief as

       to the truth of the allegations contained in paragraph 391 of Plaintiff’s

       Complaint and therefore denies same.

392.   The Defendant is without sufficient information on which to form a belief as

       to the truth of the allegations contained in paragraph 392 of Plaintiff’s

       Complaint and therefore denies same.

393.   The Defendant is without sufficient information on which to form a belief as

       to the truth of the allegations contained in paragraph 393 of Plaintiff’s

       Complaint and therefore denies same.

394.   The Defendant is without sufficient information on which to form a belief as




                                             51
   Case 3:17-cv-30119-KAR Document 141 Filed 10/15/18 Page 52 of 59



       to the truth of the allegations contained in paragraph 394 of Plaintiff’s

       Complaint and therefore denies same.

395.   Defendant admits to the allegations as set forth in paragraph 395 of Plaintiff’s

       Complaint.

396.   Defendant admits to the allegations as set forth in paragraph 396 of Plaintiff’s

       Complaint.

397.   Defendant admits to the allegations as set forth in paragraph 397 of Plaintiff’s

       Complaint.

                  COUNT I - VIOLATION OF - 42 U.S.C.. 1983,
                                 (FARAK)
398-408       The allegations as set forth in these paragraphs of the Plaintiff’s

Complaint do not pertain to Defendant and therefore, no response is required. To the

extent such paragraphs contain factual allegations that pertain to Defendant, they are

expressly denied.

               COUNT II - VIOLATION OF 42 U.S.C. § 1983
                (HAN, NASSIF, HANCHETT, and SALEM)
409-417       The allegations as set forth in these paragraphs of the Plaintiff’s

Complaint do not pertain to Defendant and therefore, no response is required. To the

extent such paragraphs contain factual allegations that pertain to Defendant, they are

expressly denied.

                COUNT III- VIOLATION OF 42 U.S.C. § 1983
                     (IRWIN, BALLOU and THOMAS)
418.-437      The allegations as set forth in these paragraphs of the Plaintiff’s

Complaint do not pertain to Defendant and therefore, no response is required. To the

extent such paragraphs contain factual allegations that pertain to Defendant, they are

expressly denied.




                                             52
   Case 3:17-cv-30119-KAR Document 141 Filed 10/15/18 Page 53 of 59



                 COUNT IV VIOLATION OF 42 U.S.C. § 1983
                   (KACZMAREK, FOSTER, and RAVITZ)
428.- 438      The allegations as set forth in these paragraphs of the Plaintiff’s

Complaint do not pertain to Defendant and therefore, no response is required. To the

extent such paragraphs contain factual allegations that pertain to Defendant, they are

expressly denied.

                 COUNT V VIOLATION OF 42 U.S.C. § 1983
                          (ESTATE OF BURNHAM)
439.-445       The allegations as set forth in these paragraphs of the Plaintiff’s

Complaint do not pertain to Defendant and therefore, no response is required. Moreover,

the Estate of Burnham has been dismissed as a party to this lawsuit. To the extent such

paragraphs contain factual allegations that pertain to Defendant, they are expressly

denied.

                 COUNT VI VIOLATION OF 42 U.S.C. § 1983
                (KENT, WADLEGGER, BIGDA, and KALISH)
446.-448       The allegations as set forth in these paragraphs of the Plaintiff’s

Complaint do not pertain to Defendant and therefore, no response is required. To the

extent such paragraphs contain factual allegations that pertain to Defendant, they are

expressly denied.

               COUNT VII VIOLATION OF 42 U.S.C. § 1983
                        (CITY OF SPRINGFIELD)
455.   Defendant repeats and re-alleges each and every allegation contained in

paragraphs 1 through 397 as if fully set forth herein.

456.   Defendant admits to the allegations as set forth in paragraph 456 of Plaintiff’s

Complaint.

457.   Defendant denies the allegations as set forth in paragraph 457 of Plaintiff’s

Complaint.




                                            53
   Case 3:17-cv-30119-KAR Document 141 Filed 10/15/18 Page 54 of 59



458.   Defendant denies the allegations as set forth in paragraph 458 of Plaintiff’s

Complaint.

459.   Defendant denies the allegations as set forth in paragraph 459 of Plaintiff’s

Complaint.

460.   Defendant denies the allegations as set forth in paragraph 460 of Plaintiff’s

Complaint.

461.   Defendant denies the allegations as set forth in paragraph 457 of Plaintiff’s

Complaint.

  COUNT VIII INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS
                   (INDIVIDUAL DEFENDANTS)
462.-464   The allegations as set forth in these paragraphs of the Plaintiff’s

Complaint do not pertain to Defendant and therefore, no response is required. To the

extent such paragraphs contain factual allegations that pertain to Defendant, they are

expressly denied.

                             AFFIRMATIVE DEFENSES

FIRST DEFENSE

The Court lacks jurisdiction over the subject matter of the Complaint.

SECOND DEFENSE

The Plaintiff failed to comply with the statutory requirements of M.G.L. chapter 258 in

that notice provisions were not sent within two years of the occurrence, and Defendant is

immune for the claims alleged.

THIRD DEFENSE

The Complaint fails to state a claim upon which relief requested can be granted.




                                            54
    Case 3:17-cv-30119-KAR Document 141 Filed 10/15/18 Page 55 of 59



FOURTH DEFENSE

The Defendant reserves the right to recover costs and attorneys fees in the event that the

above action is found frivolous or in bad faith.

FIFTH DEFENSE

The alleged actions of the Defendant were neither the proximate nor the actual cause of

any damages suffered by the Plaintiff.

SIXTH DEFENSE

The Complaint fails to state a claim upon which relief can be granted under 42 U.S.C.

§1983 against the Defendant as the conduct alleged in the Complaint does not involve

any particular right arising under the United States Constitution but merely seeks

vindication for alleged violations of state law.

SEVENTH DEFENSE

The Complaint fails to state a claim upon which relief can be granted against the

Defendant as no custom or official policy of the municipality caused a violation of the

Plaintiff’s civil rights.

EIGHTH DEFENSE

The Complaint fails to state a claim upon which relief can be granted against the

Defendant as the conduct did not amount to a reckless disregard or deliberate indifference

to the civil rights of inhabitants within the City.

NINTH DEFENSE

The Complaint fails to state a claim upon which relief can be granted against the

Defendant as liability can not be imposed under 42 U.S.C. §1983on the grounds of

respondeat superior.




                                               55
   Case 3:17-cv-30119-KAR Document 141 Filed 10/15/18 Page 56 of 59



TENTH DEFENSE

The Plaintiff cannot recover against the municipality as the alleged actions of the public

employees are exempt from the provisions of the Tort Claims Act under chapter 258.

ELEVENTH DEFENSE

Claims against the defendant are barred as the actions against the Plaintiff were based

upon probable cause, and in an attempt to properly detain with the use of no more force

than was reasonably necessary.

TWELFTH DEFENSE

The Defendant answers that at all times it acted reasonably, within the scope of official

discretion and with a good faith belief that the actions were lawful and not in violation of

any clearly established statutory or constitutional right of which a reasonable person

would have known with regard to all matters in the Complaint which bear on state or

federal law question.

THIRTEENTH DEFENSE

The Plaintiff is barred from recovery because this action has not been brought within the

time specified by law.

FOURTEENTH DEFENSE

The Plaintiff is collaterally estopped from recovery.

FIFTEENTH DEFENSE

The Plaintiff is barred from recovery by res judicata.

SIXTEENTH DEFENSE

On information and belief, Defendant’s actions were objectively reasonable in light of the

facts, circumstances, and existing law without regard to underlying intent or motivation.




                                            56
   Case 3:17-cv-30119-KAR Document 141 Filed 10/15/18 Page 57 of 59



SEVENTEENTH DEFENSE

The actions alleged in the Complaint, if found to be violative of any laws, were not taken

pursuant to any policy or custom promulgated by the final policy making authority of the

City of Springfield.

NINETEENTH DEFENSE

By way of affirmative defense, the Defendant states that if the plaintiff suffered damage,

as alleged, such injuries or damage were caused by someone for whose conduct the

Defendant was not and is not legally responsible.

TWENTIETH DEFENSE

By way of affirmative defense, the Defendant state that they were justified in their acts or

conduct and that therefore the plaintiff cannot recover.

TWENTY-FIRST DEFENSE

By way of affirmative defense, the Defendant states that their acts and conduct were

performed according to, and protected by, law and/or legal process, and that therefore,

the plaintiff cannot recover.

TWENTY-SECOND DEFENSE

By way of affirmative defense, the Defendant states that the plaintiff, by its conduct and

actions and/or by the conduct and actions of its agents and servants, has waived any and

all rights they may have had against the Defendant.

TWENTY-THIRD DEFENSE

By way of affirmative defense, the Defendant states that its actions are immune from suit

as the actions complained of were discretionary functions.




                                             57
    Case 3:17-cv-30119-KAR Document 141 Filed 10/15/18 Page 58 of 59



TWENTY-FOURTH DEFENSE

By way of affirmative defense, the Defendant states that the actions complained of were

and are entitled to and are protected by qualified immunity.

TWENTY-FIFTH DEFENSE

By way of affirmative defense the Defendant states that the plaintiff’s Complaint fails to

state a claim as the plaintiff failed to exhaust remedies.

TWENTY-FIFTH DEFENSE

By way of affirmative defense, the Defendant states that no act or omission by them was

a proximate cause of damages, if any, allegedly sustained by the plaintiff.

TWENTY-FIFTH DEFENSE

By way of affirmative defense, the Defendant states that at all times material, it acted

reasonably, within the scope of official discretion and with a good faith belief that its

actions were lawful and not in violation of any clearly established statutory or

constitutional right of which a reasonable person would have known with regard to all

matters in the Complaint which bear on a question of state or federal law.

                         OTHER AFFIRMATIVE DEFENSES

The Defendant reserves the right to assert additional affirmative defenses.

       WHEREFORE, the Defendant requests this Honorable Court to enter judgment in
its favor, as to all Counts alleged and to award it costs.
                                  DEMAND FOR JURY TRIAL
       The Defendant requests a trial by jury on all Counts alleged in the Compliant.




                                              58
         Case 3:17-cv-30119-KAR Document 141 Filed 10/15/18 Page 59 of 59



                                                        Respectfully submitted.

                                                         THE DEFENDANT,
                                                         By its Attorney,
CERTIFICATE OF SERVICE
The undersigned hereby certifies that this
document filed through the ECF system will be           /S/ Edward M. Pikula
sent electronically to the registered participants as   _____________________________________
identified on the Notice of Electronic Filing (NEF).    Edward M. Pikula, BBO #399770
I am not aware of any party who is a non-registered
participant, and therefore electronic filing is the     City Solicitor
sole means of service of this document.                 CITY OF SPRINGFIELD LAW DEPATMENT
                                                        36 Court Street – Room 210
SIGNED under the pains and penalties of perjury
October 15, 2018.                                       Springfield, Massachusetts 01103
                                                        Telephone:       (413) 787-6085
___/s/ Edward M. Pikula_____________                    Telefax:         (413) 787-6173
Edward M. Pikula, Esquire
                                                        epikula@springfieldcityhall.com


    Dated: October 15, 2018




                                                        59
